Per Curiam.
The Supreme Court, on writ of error, affirmed the judgment of the Warren Circuit Court in an action brought to recover damages for the death of plaintiff’s intestate, due to a collision caused, as alleged, by the negligence of the motorman in charge of a trolley car of the defendant. We agree with the Supreme Court that the question of the negligence of the motorman and the contributory negligence of plaintiff’s intestate were properly submitted to the jury.
The judgment under review should be affirmed.
For affirmance—The Chancellor, Swayze, Trenchard, Parker, Bergen, Minturn, Bogekt, Vredbnburgh, Cong-don, Sullivan, JJ. 10.
For reversal—ISTone.